Citation Nr: 1300834	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  12-04 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for colon cancer, status post colostomy, claimed as due to exposure to chemicals at Camp Lejeune, North Carolina, or to herbicide exposure.  

2.  Entitlement to service connection for a lipoma, right arm, with non-Hodgkin's lymphoma, claimed as due to exposure to chemicals at Camp Lejeune, North Carolina, or to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1951 to January 1954.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision prepared in December 2009 and issued in January 2010 by the Sioux Falls, South Dakota Regional Office (RO) of the Department of Veterans Affairs (VA).
 
During the pendency of this appeal, the Veteran submitted additional claims.  The evidence of record, including the virtual (electronic) file, discloses no perfected substantive appeal as to any claim other than the claims listed on the title page of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2010 notice of disagreement (NOD), the Veteran requested a personal hearing before a hearing officer of the RO.  At the time he submitted the October 2010 NOD, the Veteran was represented by the VFW, based on a 1985 appointment of that organization as his representative.  In March 2011, the RO received a signed appointment of representation form (VA Form 21-22a) appointing Joseph M. Lyon, an attorney, as the Veteran's representative.  

The hearing requested by the Veteran in the October 2010 NOD was scheduled in September 2011.  In September 2011, the RO received a signed appointment of representation (VA Form 21-22) appointing the VFW as his representative.  Through VFW, the Veteran requested withdrawal of the scheduled personal hearing.  

In February 2012, the RO issued a statement of the case (SOC) addressing the issues on appeal.  In that same month, February 2012, the VFW submitted a substantive appeal on behalf of the Veteran.  The substantive appeal indicated that the Veteran did not wish to request a hearing on appeal before the Board.  In April 2012, the claims file was transferred to the Board.  

In April 2012, after the RO transferred the claims file to the Board, Joseph M. Lyon submitted a request that the Veteran be afforded a hearing before the Board, via videoconference.  This request was submitted to the RO.  Because the RO had transferred the file to the Board, the RO forwarded the April 2012 letter from Mr. Lyon to the Board.  

While the April 2012 letter from Joseph M. Lyon was in transit from the RO to the Board, the Veteran requested that this appeal be advanced on the docket, based on the Veteran's age, and the Board granted that motion in June 2012.

In October 2012, the Board asked the Veteran to clarify the matter of his representation, since the submission of the April 2012 substantive appeal by Mr. Lyon was inconsistent with the submission of the February 2012 substantive appeal by VFW.  The October 2012 letter advised the Veteran that a videoconference had been requested on his behalf by Mr. Lyon.  

The Veteran submitted a signed VA Form 21-22 appointing the VFW as his representative.  In a cover letter, an accredited VFW representative indicated that the request for a videoconference hearing by Mr. Lyons was "almost" misrepresentative of the Veteran.  While the letter clearly stated that the VFW was the Veteran's appointed representative for purposes of the appeal for Veterans' benefits, the letter from the Veteran's representative did not specify that the Veteran did not desire a videoconference hearing before the Board.  

In November 2012, the Board provided the Veteran with a specific letter asking the Veteran to clarify wither he wished to attend a hearing before the Board.  The letter incorrectly stated that Mr. Lyons was the Veteran's appointed representative for VA purposes when the April 2012 letter was sent to the RO, but correctly advised the Veteran that the Board would interpret the October 2012 letter from the VFW as indicating that the Veteran did not wish to withdraw the request for a hearing that was submitted by Mr. Lyons.  The Board notified that Veteran that, in the absence of a response, he would be scheduled for a videoconference.  Because the Veteran did not respond, the Board must at this time afford the Veteran an opportunity to participate in a videoconference hearing before the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the RO regarding each claim before the Board on appeal.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.  Put a copy of this letter in the claims file.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



